                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF INDIANA
                                         INDIANAPOLIS DIVISION

HEATHER J.,                               )
                                          )
                           Plaintiff,     )
                                          )
                        v.                )                        No. 1:18-cv-03459-TAB-SEB
                                          )
ANDREW M. SAUL Commissioner of the Social )
Security Administration,                  )
                                          )
                           Defendant.     )


                                                 Final Judgment

          The Court, having found in favor of Defendant Andrew M. Saul and against Plaintiff

Heather J., enters judgment in favor of Defendant and against Plaintiff. Accordingly, Plaintiff

shall take nothing by way of Plaintiff’s complaint. The decision of the Commissioner is

affirmed.


            Date: 9/24/2019              _______________________________
                                          Tim A. Baker
                                          United States Magistrate Judge
 ________________________________
                                          Southern District of Indiana
 Deputy Clerk, U.S. District Court




 Laura A. Briggs, Clerk


 BY: ________________________________
     Deputy Clerk, U.S. District Court




Distribution:

All ECF-registered counsel of record via email
